Citation Nr: 9910100	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







REMAND

The veteran had active service from October 1984 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1998.  The veteran contends that she injured her 
shoulder in service, and that she continues to suffer from 
intermittent shoulder pain.  Service medical records show 
that she was seen on numerous occasions, including for 
physical therapy, for right shoulder pain following an injury 
in which her rucksack had fallen on her, for a period of 
approximately one month, from November to December, 1984.  
Although the last entry in December 1984 did not indicate 
that the problem had resolved; indeed, an assessment of 
chronic right shoulder pain was entered, there were no 
further notations of treatment for the right shoulder.  
Moreover, for the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  38 C.F.R. § 3.303(b) (1998).  

There is no contemporaneous evidence of the existence of 
disability from December 1984 until she filed her claim in 
September 1997, and the historical complaints of continuity 
have been vague.  In November 1997, a VA examination was 
conducted, which resulted in a diagnosis of "residuals, 
right shoulder injury."  However, the VA examiner did not 
have the claims folder, which includes the service medical 
records showing treatment for the injury, available for 
review at the time of the examination.  In view of the more 
than 12 years that elapsed between the injury and discharge 
from service, and her initial claim for benefits, with a 
vague intervening history, as well as the history reported on 
the examination, which does not wholly correspond with the 
contemporaneous record of treatment, we believe that an 
additional examination is in order.  Moreover, some of the 
anatomical references require medical expertise to interpret; 
for example, on November 27, 1984, she was noted to continue 
with shoulder and trapezius pain, but was observed to be 
tender in the right upper trapezius and supraspinatus, but 
with no right shoulder pain.  The significance, if any, of 
this distinction requires medical expertise.  The Board is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

2.  The veteran should be afforded an 
examination to determine whether she has a 
current right shoulder disability which is 
due to service, specifically, an injury 
sustained in November 1984.  The claims 
folder must be available for review prior 
to the examination, in particular, the 
service medical records dated in November 
and December, 1984, showing treatment for 
the injury.  In addition, a detailed 
history of intervening treatment should be 
obtained, and an examination conducted.  
Thereafter, the examiner should provide an 
opinion as to whether it is "at least as 
likely as not" that a current right 
shoulder disability, if present, is a 
residual of, or due to, the right shoulder 
injury in service.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision remains adverse to the appellant, she and her 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







